Case 1:20-cv-24719-DPG Document 15 Entered on FLSD Docket 05/04/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No.: 1:20-cv-24719-GAYLES/TORRES

  TOWNHOUSE HOTEL LLC,

         Appellant,
  v.

  UNIVERSAL INVESTMENTS UNLIMITED,
  INC.,

        Appellee.
  ________________________________________/

                                               ORDER

         THIS CAUSE comes before the Court upon Debtor Townhouse Hotel LLC’s Motion for

  Leave to File Interlocutory Appeal of Order (1) Denying, in Part, Debtor’s Motion to Determine

  Rent; (2) Granting Debtor’s Motion for Extension of Time to Pay Rent; and (3) Reserving Ruling on

  Landlord’s Motion for Relief From the Automatic Stay (the “Motion”) [ECF No. 1]. The Court has

  reviewed the Motion and the record and is otherwise fully advised. For the reasons that follow, the

  Motion is denied.

       I. BACKGROUND

         This matter arises out of a Chapter 11 bankruptcy proceeding. Appellant Townhouse Hotel

  LLC (“Townhouse”) operates a hotel in Miami Beach, Florida. Due to the COVID-19 pandemic and

  the governmental restrictions in response, Townhouse became unable to operate the hotel, thereby

  defaulting on its rent obligations to Appellee Universal Investment Unlimited Inc. (“Universal”).

  Townhouse subsequently filed for bankruptcy on September 16, 2020. As a result of the bankruptcy

  petition, an automatic stay was issued, enjoining all creditors, including Universal, from collecting
Case 1:20-cv-24719-DPG Document 15 Entered on FLSD Docket 05/04/2021 Page 2 of 4




  their debts. In the bankruptcy proceeding, Townhouse filed a motion for extension of time to pay

  rent for October and November 2020, pursuant to 11 U.S.C § 365(d)(3). Townhouse also filed a

  motion to determine its pre- and post-petition rent obligations to Universal. Universal opposed those

  motions and filed its own motion for rent due under the lease and relief from the automatic stay. The

  Bankruptcy Court held a hearing on the motions on November 4, 2020.

         On November 12, 2020, the Bankruptcy Court issued an order granting Townhouse’s motion

  for extension of time and directed Townhouse to pay Universal rent owed from September 16, 2020

  through November 16, 2020. The Bankruptcy Court determined that Townhouse was not entitled to

  equitable abatement or apportionment of its post-petition rent obligations and directed Townhouse to

  continue making rent payments to Universal. The Bankruptcy Court otherwise reserved its ruling on

  the motion to determine Townhouse’s pre-petition rent obligations. The Bankruptcy Court also

  granted, in part, Universal’s motion for relief from the automatic stay. Townhouse now seeks leave

  to appeal the interlocutory order of the Bankruptcy Court pursuant to Bankruptcy Rule 8004 and 28

  U.S.C. § 158(a).

     II. LEGAL STANDARD

         A district court has jurisdiction to hear appeals from interlocutory orders entered by a

  bankruptcy judge with prior leave of court. See 28 U.S.C. § 158(a). “Because 28 U.S.C. § 158(a)

  does not provide the district court any criteria for determining whether to exercise their discretionary

  authority to grant leave to appeal, the courts look to 28 U.S.C. § 1292(b).” Laurent v. Herkert, 196 F.

  App’x 771, 772 (11th Cir. 2006) (quoting In re Charter Co., 778 F.2d 617, 620 n. 5 (11th Cir.

  1985)). Pursuant to 28 U.S.C. § 1292(b), leave to appeal is appropriate when (1) the bankruptcy

  court’s order involves a controlling question of law; (2) on which there is substantial ground for

  difference of opinion; and (3) the immediate resolution of the issue on appeal may materially


                                                     2
Case 1:20-cv-24719-DPG Document 15 Entered on FLSD Docket 05/04/2021 Page 3 of 4




  advance the ultimate termination of the litigation. “Leave must be denied if the party seeking leave

  to appeal fails to establish any one of the three elements.” Figueroa v. Wells Fargo Bank N.A., 382

  B.R. 814, 824 (S.D. Fla. 2007).

      III. DISCUSSION

          Townhouse fails to establish the first element for leave to appeal an interlocutory order—

  controlling question of law. Interlocutory “appeals were intended, and should be reserved, for

  situations in which the court of appeals can rule on a pure, controlling question of law without

  having to delve beyond the surface of the record in order to determine the facts.” McFarlin v.

  Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). “The term ‘question of law’ does not

  mean the application of settled law to fact.” Id. at 1258. “To be a pure question of law for purposes

  of § 1292(b), an issue must be an abstract legal issue that the court of appeals can decide quickly and

  cleanly.” Mamani v. Berzain, 825 F.3d 1304, 1312 (11th Cir. 2016) (quotations omitted). “The

  antithesis of a proper § 1292(b) appeal is one that turns on whether . . . the [] court properly applied

  settled law to the facts or evidence of a particular case.” McFarlin, 381 F.3d at 1259.

          Townhouse argues that this Court should grant immediate interlocutory appeal because the

  Bankruptcy Court’s ruling directing it to pay post-petition rent deviates from Florida law because the

  post-petition rent statute was applied without reference to implied conditions of the lease contract.

  [ECF No. 1 ¶¶ 22, 36]. Townhouse also requests interlocutory appeal because the Bankruptcy Court

  had no evidence to support its finding that the unabated rent amount was the proper measurement of

  adequate protection. Id. ¶¶ 16–17, 40. However, these issues do not involve pure questions of law

  but instead relate to whether the Bankruptcy Court correctly applied the statutory provisions or

  Florida law to the facts of its case. See Nice v. L-3 Commc'ns Vertex Aerospace LLC, 885 F.3d 1308,

  1313 (11th Cir. 2018) (“That case-specific inquiry does not present a pure question of law but a


                                                     3
Case 1:20-cv-24719-DPG Document 15 Entered on FLSD Docket 05/04/2021 Page 4 of 4




  mixed one of law and fact. . . . As a result, the first requirement . . . under § 1292(b) is not

  satisfied.”). Townhouse is essentially asking the Court to “second guess the reasonableness of the

  bankruptcy court’s judgment, but this is not the purpose of interlocutory review.” Flying Cow Ranch

  HC, LLC v. McCarthy, No. 19-cv-80230, 2019 WL 1258780, at *3 (S.D. Fla. Mar. 19, 2019)

  (denying leave to appeal where “[t]he crux of this appeal is whether the Bankruptcy Court erred in

  denying the Debtor an extension of time to file a plan and disclosure statement.”). This appeal does

  not pertain to a controlling question of law; therefore, leave to appeal is denied.

     IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that

     1. Debtor’s Motion for Leave to File Interlocutory Appeal of Order (1) Denying, in Part,

         Debtor’s Motion to Determine Rent; (2) Granting Debtor’s Motion for Extension of Time to

         Pay Rent; and (3) Reserving Ruling on Landlord’s Motion for Relief From the Automatic

         Stay, [ECF No. 1], is DENIED.

     2. All pending motions are DENIED as moot.

     3. This case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of May, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                    4
